Citation Nr: 0125396	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  95-29 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an L5-S1 laminectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left middle cerebral artery 
aneurysm for a period from March 2, 1994 to March 31, 1996.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left middle cerebral artery 
aneurysm subsequent to March 31, 1996.

4.  Entitlement to an initial compensable disability rating 
for fracture of the L-1 vertebra.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to July 
1973 and from June 1974 to April 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claims for 
increased disability ratings for his service-connected 
residuals of an L5-S1 laminectomy and his service-connected 
residuals of a left middle cerebral artery aneurysm.  This 
case also comes before the Board on appeal from a March 1997 
rating decision, which denied the appellant's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability and which granted the 
appellant's claim of entitlement to service connection for 
fracture of the L-1 vertebra but denied a compensable rating 
for that disability.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected residuals of an L-5/S-1 
laminectomy, from 10 to 20 percent disabling, by a September 
1996 rating decision.  In that same rating decision, the 
appellant was awarded an increased evaluation for his 
service-connected residuals of a left middle cerebral artery 
aneurysm, from zero to 20 percent disabling, from March 2, 
1994 to March 31, 1996, and a 10 percent disability rating 
effective from April 1, 1996.  Because he continues to 
disagree with the ratings assigned to these disabilities, the 
claims for increased ratings for these disabilities remain at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits is awarded).

The appellant appeared at a hearing held at the RO on January 
18, 1996.  The appellant also appeared at a hearing held at 
the RO on October 23, 1997.  A transcript of each hearing has 
been associated with the record on appeal.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. Reg. 
45620 (August 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The provisions of these regulations 
apply to any claim for benefits received by the VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Although the appellant's representative has repeatedly 
asserted that the appellant is entitled to a separate 
disability rating under Diagnostic Code 5296 for loss of part 
of his skull as a residual of the left middle cerebral 
aneurysm, none of the medical evidence in the claims folder 
addresses the criteria for this diagnostic code.  In May 1998 
the RO initiated a VA examination to obtain this information 
but, curiously, the information was, nevertheless, not 
obtained.  With regard to the appellant's service-connected 
back disabilities, it is noted that the appellant last 
underwent a VA spine examination in December 1996.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, a current examination should be conducted in order 
to portray accurately all residuals of the appellant's 
aneurysm and to obtain a current evaluation of the 
appellant's back disabilities.

Because the appellant's claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability is inextricably intertwined with the 
appellant's claims for increased and original ratings, it 
must also be remanded for consideration by the RO after the 
additional examination is conducted.  Further, because the 
appellant described a limited employment history at an 
October 1997 hearing, a social and industrial survey should 
be conducted to assess the appellant's employability.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
brain and spinal cord examination to 
evaluate the severity of the residuals of 
his left middle cerebral artery aneurysm.  
Skull X-rays should be conducted to 
measure bony defect from the appellant's 
1989 craniotomy.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner should state the claims folder 
has been reviewed.  All indicated tests 
must be performed.

2.  The appellant should be afforded a VA 
spine examination to assess the severity 
of appellant's service-connected spinal 
disabilities.  To the extent possible, 
the examiner should delineate the 
symptoms attributable to each of the 
appellant's separate disabilities.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should state 
the claims folder has been reviewed.  All 
indicated tests must be performed.

3.  After the completion of the requested 
examination reports, the appellant should 
be afforded a VA social and industrial 
survey to determine the appellant's 
employability with consideration of the 
limitations imposed by his service-
connected disabilities.  The examiner 
should offer an opinion as to whether the 
appellant is unemployable due to his 
service-connected disabilities.  A 
complete rationale should be provided for 
any opinions expressed.  The claims 
folder should be reviewed by the examiner 
prior to the survey.  The examiner should 
note in the survey that the claims 
folder, including all current VA 
examination reports, has been reviewed.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


